DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 05/17/2022.
	
Status of Rejections
The rejections of claims 1-20 under 35 USC 112(b) are withdrawn in view of applicant’s amendments. 
All other previous rejections are maintained. 

Claims 1-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deguchi et al (US 2012/0228146 A1) in view of Kauffman et al (US 9,139,920 B1), Mazur et al (US 2014/0339098 A1), Marshall et al (“Adsorption of Oxygenates on Alkanethiol-Functionalized Pd(111) Surfaces: Mechanistic Insights into the Role of Self-Assembled Monolayers on Catalysis”, Langmuir, 2011, 27, 6731–6737) and Pieters (“Catalytic self-assembled monolayers on gold nanoparticles”, New Journal of Chemistry, 2012, 36, 1931–1939), as evidenced by Viswanathan (“Electro-Catalytic Reduction of Carbon Dioxide”, New and Future Developments in Catalysis: Activation of Carbon Dioxide, 2013, Pages 275-295) for claim 1.

Claim 1: Deguchi discloses a process for electrochemical reduction of carbon dioxide (see e.g. abstract of Deguchi) and water (solutions, see e.g. [0036] of Deguchi) forming carbon monoxide (see e.g. [0052] of Deguchi) comprising the steps of: 
providing a metal substrate formed of a metal having a low carbon monoxide bonding strength (gold or silver, see e.g. [0026] of Deguchi),
contacting carbon dioxide and water with the metal substrate (see e.g. [0065] of Deguchi) forming carbon monoxide (see e.g. [0069] of Deguchi). 

With regard to the limitation claiming hydrogen is formed, as evidenced by Table 10.2 of Viswanathan, the water present in the reaction would form hydrogen. 

Deguchi does not explicitly teach forming a self-assembled monolayer bonded to the metal substrate wherein the self-assembled monolayer includes an organic ligand having a surface end having a reactive group bonded to the metal substrate and an opposing end including an organic functional group regulating a ratio of reaction products. 

It is known within the art (electrolytic reduction of carbon dioxide) to modify metal surfaces with organic materials for improved performance. For example, Kauffman teaches modifying the surface of gold with ligands, such as thiols, for carbon dioxide reduction (see e.g. abstract and col 1, lines 31-55 of Kauffman), yields an electrocatalyst with reduced potentials and high Faradaic efficiency (see e.g. col 2, lines 32-39 of Kauffman. Mazur teaches combining metal clusters, such as gold, with ligands to form self assembled metal organic frameworks (see e.g. abstract and [0018] of Mazur), yields an electrocatalyst that is economically feasible and energy efficient (see e.g. [0029] of Mazur). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the process of Deguchi by modifying the surface of the metal substrate with an organic ligand as taught in Kauffman and Mazur to improve the electrodes efficiency. 

With regard to self-assembled monolayers, Marshall teaches the following in [0002] and [0003]:
Heterogeneous catalysts are widely used in industrial processes due to their stability and ease of separation from the reactant phase compared to their homogeneous counterparts. One continual challenge in their development is the improvement of selectivity, which can significantly reduce costs of product purification and waste. In contrast to their heterogeneous counterparts, homogeneous catalysts commonly offer high selectivities through specific interactions between functional groups on the catalyst and reactant. For example, enzymes are able to achieve high selectivity through selective interactions of a reactant and amino acid residues near the active site. Similarly, synthetic homogeneous catalysts engineered through the modification of porphyrin are highly selective for chiral epoxidation and reactions of proteins and aromatics. Similar results may also be achieved for the selective binding of chiral molecules on single crystal metal surfaces…Techniques are disclosed herein for improving selectivity in heterogeneous catalysts. Based on the specific interactions that confer high selectivity in homogeneous systems, certain embodiments of the disclosed techniques employ self-assembled monolayers as a novel platform for surface modification of supported metal catalysts (see for example, FIG. 1). These catalyst coatings greatly improve selectivity.

Pieters teaches more about self-assembled monolayers on metals:
The high fidelity process of SAM formation on gold nanoparticles, together with the possibility of making mixed SAMs composed of different thiols, provides an unprecedented route to stable, complex catalytic systems. Insertion of catalysts in a mixed monolayer can improve the catalytic performances, due to catalyst orientation, changes in the local chemical environment, or through the steering effect of neighbouring thiols. Alternatively, insertion of catalytic units in a monolayer may be an essential prerequisite in the case when catalysis requires cooperation between two catalytic units (for instance two metal ions). Finally, the multivalent nature of these systems is an important feature especially in the case when the substrate contains multiple reactive sites.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the process of Deguchi in view of Kauffman and Mazur to use a self-assembled monolayer based on thiol as the ligand because Marshall teaches that self-assembled monolayers improve selectivity and Pieters teaches they improve catalytic performance. 

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the electrode includes an organic ligand having a surface end having a reactive group bonded to the metal substrate and an opposing end including an organic functional group (see e.g. abstract of Marshall and Scheme 1 of Pieters) wherein the end functional groups would regulate a ratio of reaction products by controlling what is produced (see e.g. page 6734, col 1, paragraph connecting pages 6733 and 6733 of Marshall and Scheme 1 and Scheme 7 of Pieters) and that herein a selectivity of reaction products of carbon monoxide and hydrogen produced by the electrode is regulated relative to a bare metal substrate (see e.g. paragraph connecting pages 6733 and 6733 of Marshall).

Claim 2: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the metal substrate is Ag or Au (see e.g. [0026] of Deguchi). 

Claim 3: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the organic ligand that can range from C1 to C12 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters).

Claim 4: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the reactive group forms a covalent bond with the metal substrate (see e.g. Scheme 1 of Pieters). 

Claim 5: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches the reactive group is a thiol group (see e.g. abstract and col 1, lines 31-55 of Kauffman, abstract of Marshall, and abstract of Pieters).

Claim 6: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that the organic functional group is selected from CH3, OH, COOH and NH2 are suitable organic functional group for carbon dioxide reduction (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Claim 7: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi), 
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters), 
the functional group is CH3 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes 77% hydrogen and 23% carbon monoxide. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed. 

Claim 8: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi), 
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters), 
the functional group is OH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes 61% hydrogen and 39% carbon monoxide. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 9: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),
the functional group is COOH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

and the reaction product includes 50% hydrogen and 50% carbon monoxide.

Claim 10: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is and NH2 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes 87% hydrogen and 13% carbon monoxide. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 11: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is OH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 3.1 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 12: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is COOH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).
Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 3.6 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 13: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is silver (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is and NH2  (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.2 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 14: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is OH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.7 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 15: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),
the functional group is COOH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.2 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 16: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),
the organic ligand has a length of C2 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is and NH2 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 0.9 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 17: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is CH3 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.4 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 18: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
n 
the metal is gold (see e.g. [0026] of Deguchi),
the organic ligand has a length of C11, (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is OH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.5 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 19: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11, (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),  
the functional group is COOH (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman). 

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 1.3 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Claim 20: Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches that 
the metal is gold  (see e.g. [0026] of Deguchi),  
the organic ligand has a length of C11 (see e.g. [0039] of Mazur and page 1933, col 1 of Pieters),
the functional group is and NH2 (see e.g. [0041] of Mazur and col 4, lines 33-56 of Kauffman).

Deguchi in view of Kauffman, Mazur, Marshall, and Pieters does not explicitly teach that the reaction product includes a CO/H2 ratio of 0.6 to 1. However, Deguchi in view of Kauffman, Mazur, Marshall, and Pieters teaches all the required structure and method steps. Therefore, it would have been obvious to a person having ordinary skill in the art at the resulting product would be the same as claimed.

Response to Arguments
Applicant's arguments filed on 05/17/2022 have been fully considered but they are not persuasive.

On page(s) 7, the Applicant argues that Marshall does render obvious the use of self-assembled monolayers to regulate the ratio of reaction products of carbon monoxide and hydrogen as recited in Claim 1 because Marshall shows carbon monoxide is only produced at the metal substrate. This is not considered persuasive. First, the claim recites that “a selectivity of reaction products of carbon monoxide and hydrogen produced by the metal substrate having the self-assembled monolayer is regulated relative to a bare metal substrate”. This limitation just states that the reaction products are regulated by the substrate and not necessarily the SAM. This limitation is shown in Deguchi, which teaches performing carbon dioxide reduction at the metal (see e.g. [0026] and [0069] of Deguchi). Second, Kauffman teaches modifying a metal substrate with thiol based ligands yields an electrocatalyst with reduced potentials and high Faradaic efficiency for carbon dioxide reduction, as shown above. Therefore, a person having ordinary skill in the art at the time of filing would have an expectation of success from using thiol-based ligands with Deguchi for carbon dioxide reduction reactions. Third, Marshall teaches self-assembled monolayers are novel surface modifications that improve selectivity and Pieters teaches SAMs made of thiols can improve catalytic performances. Therefore, based on the combined teachings of Kauffman and Pieters, a person having ordinary skill in the art at the time of filing would recognize that the self-assembled monolayers based on thiol would be usable in carbon dioxide reduction reactions. 

On page(s) 7, the Applicant makes similar arguments about Pieters. The same response about Marshall would apply to these arguments. Based on the combined teachings of Kauffman and Pieters, a person having ordinary skill in the art at the time of filing would recognize that the self-assembled monolayers based on thiol would be usable in carbon dioxide reduction reactions. 

Relevant Prior Art
Jarzebinska et al (“Modified electrode surfaces for catalytic reduction of carbon dioxide”, Analytica Chimica Acta, 396, 1999, pages 1-12) discloses self assembled monolayers for carbon dioxide reduction reactions (see e.g. abstract of Jarzebinska). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795